Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubogochi (US 4,952,106).
In regards to claims 9-11, Kubogochi discloses a grommet removal tool (P) comprising: a head (23) with a surface, a base (at one end) and a tip (at an opposite end); a neck (17) extending from the base at a shoulder (24); a collar (16); a shaft (18); a plurality of wings (25) extending from the shaft defining engagement ramps (at their outer surface); the diameter of the base of the head is greater than the neck and the collar is greater than the diameter of the neck (see Figs. 1 and 2 for example); since only the tool is claimed the engagement ramps would be capable of engagement with at least some ramps on arms of a grommet; and the wings are intermediate a lateral stop (22) and the head.  The wings as claimed are read as the widened part of the wings (25) such that the shaft extends from the collar towards the plurality of wings.

    PNG
    media_image1.png
    389
    547
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 8,245,367) in view of Kubogochi (US 4,952,106).  In considering the second embodiment of Kato as seen in Figs. 7-15B, Kato disclose a grommet removal assembly (10a) comprising a grommet (30) and a grommet removal tool (40).  The grommet comprises: a body (30) having an inner surface (23d); a collar (21); a plurality of arms (35) extending from the body at a flexure joint and with an inner surface flush with the body inner surface in a first state (see Fig. 13A) and with an angled surface (35a) and a first engagement ramp (37c); wherein the arms are moveable between the first state and a second state at the flexure joint; the angled surfaces are flush with the outer wall in the second state (see Fig. 15A); the arms are surrounded by an opening and window (34) disposed along the sides of the arms.  The grommet removal tool comprises: a shaft (43); and a plurality of only two wings (69) extending from the shaft with second .
Yamamoto discloses a grommet similar to modified Kato but where the angled surfaces (44) of arms (42) are interrupted by engagement ramps (44a).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the angled surface of modified Kato with the engagement ramps as disclosed in Yamamoto in order to provide a guide for the wings.



Response to Remarks
The 112 rejections have been withdrawn as a result of the amendment and supporting remarks.

The 102 rejection of claims 1-2 and 4-8 has been withdrawn as a result of the amendment and supporting remarks. 

The 102 rejection of claims 13-15 and 18 has been withdrawn as a result of the amendment and supporting remarks. 

The 102 rejection of claims 9-11 and the 103 rejection of claims 1-20 are maintained.

In regards to the 102 rejection of claim 9.  Applicant argues claim 9 as amended defines over Kubogochi because Kubogochi does not disclose the shaft extend from the collar towards the plurality of wings.  While the argument is not consistent with the reference numerals, having “(23)” refer to each of the “head (23)”, “wings (23)” and “collar (23)” it is best understood that applicant is making the argument that the wings (25) extend over each of the head (23), collar (16) and shaft (18) so the shaft (18) could then not extent towards the wings.  In response, the examiner disagrees because the claims put no limitation on the wings or they be separate from the shaft so, as pointed to above, the claimed wings are read as the widened part of the wings (25) in which case the shaft (18) where if exits the collar (16) extends towards the wings.  It is suggested applicant considered clarifying the claimed wing configuration.



Also in regards to the 103 rejection of claim 1.  Applicant argues there would be no motivation in combining Kato and Kubogochi because the motivation for making the combination already exists in Kato.  Applicant argues that Kato disclose engagement portion (57) to retain the tool within the body thus there would be no reason for the legs disclosed in Kubogochi.  In response, the examiner disagrees because while admittedly both the engagement portions disclosed in Kato and the legs disclosed in Kubogochi are for the same purpose the replacing of one for the other would then provide the same predictable results which is one of the appropriate rational for the combination under KSR.  See KSR rational B the “simple substitution of one know element for another to obtain predictable results” (see MPEP 2143 B.).  

Additionally in regards to the 103 rejection of claim 1.  Applicant argues there would be no rational for the combination of Kato and Kubogochi because the combination would negate at least some the objectives of Kato.  Specifically, applicant argues the combining to the legs of Kubogochi with Kato would require the elimination of the bridge wall 32a in Kato which is critical in Kato to provide rigidity and protection from external forces.  In response, the examiner again agrees with applicant’s understanding of Kato but, with the combination while the bridge portion of Kato would be replaced with the legs of Kubogochi, the combination would also include the head of the tool (23) which would provide the same if not greater rigidity and protection as shown in Fig. 8 of Kubogochi.

In regards to the 103 rejection of claim 9.  Applicant argues the rejection is unclear because it is unclear what is meant by “the lugs in Kato” alleging Kato makes no mention of the term.  In response, the examiner assumes that “lugs” is the term in question but the lugs has been defined as “lugs (58) as seen in Fig. 15A” in the rejection (page 4, line 3).  Thus there should be no uncertainly that the “the lugs in Kato” referred to in the rejection is in reference to elements 58 shown in Kato.  Accordingly, this office is not required to be non-final.

Additionally in regards to the 103 rejection of claim 9.  Applicant argues arguendo the combination fails to teach a neck extending from the base of the head at a shoulder and collar that joins the neck with the shaft.  In response, the examiner disagrees because Kubogochi disclose a neck (17) extending from the base of the head (23) at a shoulder (24), a collar (16) that joins a neck and a shaft (18).  And one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Also in regards to the 103 rejection of claim 9.  Applicant argues there would be no motivation to modify the pin member 40 of Kato to include the head of Kubogochi since the head is for securing the tool within the main body and Kato already includes the engagement portions 57 for that purpose.  In response, as explained above the combination is replacing one means or securing the tool and main body with another as is appropriate under KSR’s rational B.

In regards to the 103 rejection of claim 13.  Applicant argues Kato, Kubobochi, and Yamamoto along or in combination fail to teach the shaft extend from the collar towards the plurality of wings.  In response, this feature is taught in Kubobochi as explained above in rebutting the arguments directed at the 102 anticipatory rejection over Kubobochi.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677